De Blanc, J.
The introduction of the act was objected to by plaintiff, on the grounds, (1) that it was a private writing between parties who were not in court; (2) that the statements it contains were not made under oath; and (3) that its contents were, in no manner, made known to her.
The objection was sustained, and appellant excepted to the ruling.
The note sued upon by plaintiff represents, as to Mrs. Gaillard, in whose favor it was made, abalance due on the judgment obtained by her against her first husband; as to Achille Sigur, a part of the price owed by him for the purchase of the Richland plantation.
If it had not been applied to the satisfaction of Mrs. Gaillard’s judgment, that part of the price would have passed to the legal representatives of Theodore Sigur. They alone could have opposed that application.
The excluded evidence, whatever it was, could not havó reduced his own liability.
Appellant-reiterates, in this suit, the allegation that the purchase, in his name and during his minority, of the Richland plantation, was a nullity.
That may be, a family meeting cannot authorize, in behalf of minors, purchases or transactions which exceed their available means, or speculations which might involve them in debt or difficulty, without regard to their estate or revenues; but he cannot, collaterally, assail his title to that plantation, nor the proceedings and orders of court, in and by which he Acquired that title.

Judgment affirmed.